 


109 HR 123 IH: Elsinore Valley Municipal Water District Wastewater and Recycled Water Facilities Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 123 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Issa (for himself, Mr. Calvert, and Mrs. Bono) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the Elsinore Valley Municipal Water District Wildomar Service Area Recycled Water Distribution Facilities and Alberhill Wastewater Treatment and Reclamation Facility Projects. 
 
 
1.Short titleThis Act may be cited as the Elsinore Valley Municipal Water District Wastewater and Recycled Water Facilities Act of 2005.
2.Project authorization
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after section 1636 the following:

1637.Elsinore valley municipal water district projects, California
(a)AuthorizationThe Secretary, in cooperation with the Elsinore Valley Municipal Water District, California, may participate in the design, planning, and construction of permanent facilities needed to establish recycled water distribution and wastewater treatment and reclamation facilities that will be used to treat wastewater and provide recycled water in the Elsinore Valley Municipal Water District, California.
(b)Cost sharingThe Federal share of the cost of each project described in subsection (a) shall not exceed 25 percent of the total cost of the project.
(c)LimitationFunds provided by the Secretary under this section shall not be used for operation or maintenance of the projects described in subsection (a).
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $12,500,000..
(b)Clerical amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the item relating to section 1636 the following:


Sec. 1637. Elsinore Valley Municipal Water District Projects, California. 
 
